DETAILED ACTION
Applicant’s response, filed 20 Dec. 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 6, 10, 12, and 14 are cancelled.
Claims 1-5, 7-9, 11, 13, and 15 are pending.
Claims 1-5, 7-9, 11, 13, and 15 are rejected.
Claim 2 is objected to.

Claim Objections
The objection to claims 1, 11, and 13 in the Office action mailed 21 Sept. 2021 have been withdrawn in view of claim amendments received 20 Dec. 2021.
Claim 2 is objected to because of the following informalities. This objection is newly recited.
Claim 2 recites “The apparatus of claim 1, wherein…”; to use consistent language with that of claim 1, claim 2 should be amended to recite “The system of claim 1, wherein…”
Appropriate correction is required.


Claim Interpretation
Claims 1, 3, and 15 recite “constituents of at least one biological organisms”. Applicant’s specification at [0016] discloses the term “constituents of at least on biological organisms” should be understood to include cells, cell lines, bacterial cultures, other microorganisms or patients”. Therefore, the limitation is interpreted to mean members of at least one biological organism.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-9, 11-13, and 15 under 35 U.S.C. 112(b) at para. [013]-[014] and [016] in the Office action mailed 21 Sept. 2021 has been withdrawn in view of claim amendments received 20 Dec. 2021.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5, 7-9, 11, 13, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any newly recited portion herein is necessitated by claim amendment.
Claims 1, 3, and 15, and claims dependent therefrom, are indefinite for recitation of “…formulate/formulating the genomic data as a set of discrete-time real valued vector signals…perform/performing a principal component analysis… by linearly transforming each region of the genome represented in the matrix…, wherein said vector signals are composed of said principal components comprising linear combinations of chromosome and/or genome regions; perform/performing frequency domain analysis on said vector signals of said genomic data…”. It’s unclear if the frequency domain analysis on said vector signals in intended to be required to be performed on the principal components comprising linear combinations of chromosomes and/or genome regions, or if the frequency domain analysis is performed on the original vector signals formulated from the genomic data. As such, the metes and bounds of the 
Claims 1, 3, and 15, and claims dependent therefrom, are indefinite for recitation of “identify/identifying said subpopulations of said constituents of the at least one biological organism by applying a similarity metric to said spectral properties of the vector signals included in the feature vector matrix, the similarity metric comprising one or more distance measures...constructing a population tree composed of parent-child pairs of said constituents by:... iteratively applying the one or more distance measures to each of the vector signals….”. Given the claims recite that the subpopulations are identified by applying a similarity metric to the spectral properties of the vector signals in the feature vector matrix (which are determined from performing frequency domain analysis on the vector signals), but then recites the identifying the subpopulations is performed by applying the one or more distance measures to each of the vector signals, it’s unclear if the subpopulations are intended to be identified based on applying the one or more distance measures being applied to the spectral properties of the vector signals, to the vector signals directly, or a combination of both the spectral properties of the vector signals and the vector signals. If Applicant intends for the population tree to be constructed using the vector signals directly in the iteratively applying step, then it’s unclear in what way the applying similarity metric comprising the one or more distance measures to the spectral properties of the vector signals is intended to identify the subpopulations.  If Applicant intends for the population tree to be constructed using the spectral properties of the vector signals in the iteratively applying step, then it’s further unclear if the claims intend to apply the one or more distance measures to the spectral properties in two different steps (e.g. “applying a similarity metric…” and “iteratively applying the one or more distance measures…”), and if so, it’s unclear in what way the first applying step is used to identify the subpopulations. If Applicant intends for the subpopulations to be identified by a combination of both the spectral properties and the vector signals, it’s further 
Claims 1, 3, and 15 are indefinite for recitation of “…retrieve/retrieving the feature vector matrix from the storage medium”. The claims previously recite “…perform/performing frequency domain analysis on said vector signals of said genomic data to compile spectral properties…in a feature vector matrix”, but the claims do not require that the feature vector matrix is stored in the storage medium. Therefore, it’s unclear if the claims intend for the spectral properties to be compiled in a feature vector matrix stored within the storage medium, as suggested by the retrieving step, or if the claims only require compiling the spectral properties in any feature matrix, as suggested by the performing step. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claims are interpreted to require comprising compiling the spectral properties in a feature matrix and storing the feature matrix in the storage medium. 
Claims 7 and 9, and claims dependent therefrom, recite “…wherein said performing comprises…”. Claim 3, from which claims 7 and 9 depend recites “…performing a principal component analysis…” and “performing frequency domain analysis….” in lines 14 and 19 of the claim. Therefore, it’s unclear whether claims 7 and 9 intend to further limit the step of performing a principal component analysis or the step of performing frequency domain analysis. As such, the metes and bounds of the claims are unclear. For purpose of examination, claims 7 and 9 are interpreted to further limit the step of “performing frequency domain analysis….”.

Response to Arguments
Applicant's arguments filed 20 Dec. 2021 regarding 35 U.S.C. 112(b) have been fully considered but they are not persuasive. 
Applicant remarks that claims 1, 3, and 15 were amended to address the 112(b) rejections in a manner consistent with the Examiner’s suggestions (Applicant’s remarks at pg. 8, para. 3).
This argument is not persuasive. While Applicant’s claim amendments have overcome the 112(b) rejections noted above, each of claims 1, 3, and 15 still recite “applying a similarity metric to said spectral properties of the vector signals included in the feature vector matrix, the similarity metric comprising one or more distance measures; and constructing a population tree…by: iteratively applying the one or more distance measures to each of the vector signals to determine a distance from the root of the population tree”. Therefore, it’s still unclear if the subpopulations are intended to be identified by applying the one or more distances measures to the spectral properties of the vector signals, to the vector signals directly, or both, as discussed in the above rejection. 

Claim Rejections - 35 USC § 101
The rejection of claims 6 and 12 under 35 U.S.C. in the Office action mailed 28 Jan. 2021 has been withdrawn in view of the cancellation of these claims received 20 Dec. 2021.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-9, 11, 13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural 
Step 1: The instantly claimed invention (claims 1, 3, and 15 being representative) is directed to a system, method, and product for detecting subpopulations of constituents of at least on biological organism. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1, 3, and 15 recite the following steps which fall under the mathematical concepts and/or mental processes of abstract ideas:
formulate/formulating the genomic data as a set of discrete-time real valued vector signals within at least one data structure…; 
generate/generating within the at least one data structure… a matrix comprising the set of discrete-time real valued vector signals, wherein each column of the matrix comprises one of the discrete-time real valued signals and each row of the matrix comprises a region of a genome;
perform/performing perform a principal component analysis on the genomic data to obtain principal components denoting linear combinations of genome regions by linearly transforming each region of the genome represented in the matrix such that each row of 
perform/performing frequency domain analysis on said vector signals of said genomic data to compile spectral properties of said vector signals and to associate said spectral properties with said constituents of said cohort; and
identify/identifying said subpopulations of said at least one biological organism by:
 applying a similarity metric to said spectral properties of the vector signals included in the feature vector matrix, the similarity metric comprising one or more distance measures;
construct/constructing a population tree composed of parent-child pairs of said constituents by :
identifying one of said constituents that is closest to a root of the population tree; 
iteratively applying the one or more distance measures to each of the vector signals to determine a distance from the root of the population tree for each of the vector signals; and
iteratively selecting, based on the determined distance from the root of the population tree, the parent-child pairs of said constituents; and
form/forming a population dissimilarity index denoting dissimilarities between a parent and a child of each of said pairs based on said similarity metric.
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts and/or mental processes for the following reasons. In this case, formulating the genomic data as a set of discrete-time real valued vector signals, generating a matrix of the set of discrete-time real valued vector signals, performing a principal component analysis, performing frequency domain analysis on the vector signals to determine spectral properties, associating the spectral properties with constituents of the cohort in a feature vector matrix, identifying subpopulations of 
Furthermore, the steps of performing a principal component analysis on the genomic data and performing frequency domain analysis to compile spectral properties of said vector cohort fall under the mathematical concept grouping of abstract ideas. First, as discussed above, performing a principal component analysis requires calculating a covariance matrix and performing an eigenvalue decomposition, and thus amounts to a textual equivalent to performing mathematical calculations. Similarly, performing frequency domain analysis to compile spectral properties requires performing mathematical calculations to determine the spectral properties, and is therefore a textual equivalent to performing a mathematical calculation. See MPEP 2106.04(a)(2) I
Dependent claims 2, 4-5, 7-9, and 11, 13 further recite and abstract idea. Dependent claims 2 and 4 further recite the analysis of the biological data to include proteomic data. Dependent claim 5 further recites the mental process of analysis of the spectral properties to include power spectral density or total spectral energy. Dependent claim 7 further recites the mental process of formulating a portion of said genomic data as a linear combination of distinct genomic events. Dependent claim 8 further recites the mental process of analysis of the genomic event to include at least one of copy number alteration events, mutations, gene expression data events or methylation data events. Dependent claim 9 further recites the mental process and mathematical concept of determining at least one of power spectral density or total spectral energy for each genomic event. Dependent claim 11 further recites the mental process of determining a total number of the subpopulations by detecting a total number of distinct peaks of said population dissimilarity index. Dependent claim 13 further recites the mental process and mathematical concept of performing a clustering procedure on a combination of said vector signals and said spectral properties by employing said total number distinct peaks as a height cutoff. Therefore, claims 1-5, 7-9, 11, 13, and 15 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 2, 4-5, 7-9, 11, and 13 do not recite any elements in addition to the recited judicial exception.
The additional elements of claim 1 include:
a user interface configured to receive biological data derived from a cohort of the constituents, the biological data comprising genomic data;
at least one hardware processor coupled with the user interface;
generate, within at least one data structure of a storage medium… (i.e. storing data); 
retrieve the feature vector matrix from the storage medium (i.e. receiving data);
wherein the user interface comprises a display device configured to display the population tree, the population tree comprising a diagram of the identified subpopulations and descriptive characteristics of inter-subpopulation similarities and dissimilarities (displaying data).
The additional element of claim 3 includes:
receiving, at a user interface, biological data derived from a cohort of the constituents, the biological data comprising genomic data;
formulating…within at least one data structure of a storage medium in communication with at least one hardware processor;
generating, within the at least one data structure of a storage medium… (i.e. storing data); 
retrieving the feature vector matrix from the storage medium; and
displaying a representation of said population tree and said identified subpopulations on a display device of the user interface, wherein the representation comprises a diagram of the identified subpopulations and descriptive characteristics of inter-subpopulation similarities and dissimilarities
The additional element of claim 15 includes:
a non-transitory computer readable medium;
receive, through a user interface, biological data derived from a cohort of constituents of at least one biological organism, the biological data comprising genomic data (i.e. receiving data); 
formulate…within at least one data structure of a storage medium (i.e. storing data);
generate, within at least one data structure of the storage medium; and
display the population tree on a display device of the user interface, the population tree comprising a diagram of the identified subpopulations and descriptive characteristics of inter-subpopulation similarities and dissimilarities. 
Generic computers, computer-readable mediums, processors, user interfaces, storage mediums (i.e. memory), storing data, and displaying data are generic computer components or processes which do not integrate the recited judicial exception into a practical application. Furthermore, the computer and processors and storage medium are merely recited as a tool to perform an abstract idea, which does not integrate the recited judicial exception into a practical application. See MPEP 2106.04(d) I. Furthermore, displaying a representation of identified subpopulations amounts to necessary data outputting (i.e. insignificant extra-solution activity) and does not impose a meaningful limitation to the process of identifying the subpopulations, which does not integrate the recited judicial exception into a practical application. See MPEP 2106.05(g). Therefore, the claims as a whole do no integrate the abstract idea into practical application. Thus claims 1-5, 7-9, 11, 13, and 15 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception.
Claims 2, 4-5, 7-9, 11, and 13 do not recite any elements in addition to the recited judicial exception.
The additional elements of claim 1 include:
a user interface configured to receive biological data derived from a cohort of the constituents, the biological data comprising genomic data;
at least one hardware processor coupled with the user interface;
generate, within at least one data structure of a storage medium… (i.e. storing data); 
retrieve the feature vector matrix from the storage medium (i.e. receiving data);
wherein the user interface comprises a display device configured to display the population tree, the population tree comprising a diagram of the identified subpopulations and descriptive characteristics of inter-subpopulation similarities and dissimilarities (displaying data).
The additional element of claim 3 includes:
receiving, at a user interface, biological data derived from a cohort of the constituents, the biological data comprising genomic data;
formulating…within at least one data structure of a storage medium in communication with at least one hardware processor;
generating, within the at least one data structure of a storage medium… (i.e. storing data); 
retrieving the feature vector matrix from the storage medium; and
displaying a representation of said population tree and said identified subpopulations on a display device of the user interface, wherein the representation comprises a diagram of the identified subpopulations and descriptive characteristics of inter-subpopulation similarities and dissimilarities
The additional element of claim 15 includes:
a non-transitory computer readable medium;
receive, through a user interface, biological data derived from a cohort of constituents of at least one biological organism, the biological data comprising genomic data (i.e. receiving data); 
formulate…within at least one data structure of a storage medium (i.e. storing data);
generate, within at least one data structure of the storage medium; and
display the population tree on a display device of the user interface, the population tree comprising a diagram of the identified subpopulations and descriptive characteristics of inter-subpopulation similarities and dissimilarities. 
Generic computers, computer-readable mediums, processors, user interfaces, storage mediums (i.e. memory), storing data, and displaying data are conventional computer components or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the additional elements, when considered alone and in combination, does not amount to significantly more than the recited judicial exception.
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.

Response to Arguments
Applicant's arguments filed 20 Dec. 2021 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks the combination of elements recited in claim 1 are directed to improvements in computer technology and graphical user interface displays, both of which are not abstract, by improving computer processing accuracy and efficiency, and additionally generating and displaying on a uniquely configured user interface, a population tree graphical depicting complex genomic subpopulation data (Applicant’s remarks at pg. 9, para. 2). Applicant remarks claim 1 specifies a concrete solution for the identification and display of subpopulations within genomic data involving the coordinated operation of a user interface comprising a display device and at least one processor, each configured to perform unique operations that embody significantly more than abstract ideas, and that the steps of formulating genomic data as a set of discrete-time real valued vector signals within at least one data structure of a storage medium is a radically different approach to analyzing genomic data, and performing a principal component analysis on the genomic data can significantly reduce the amount of data analyzed to determine subpopulations, thereby enhancing the efficiency of the method, system, and apparatus; Applicant further remarks the noted efficiency and accuracy enhancements derived from the claimed at least one hardware 
This argument is not persuasive. In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). Furthermore, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements, or by the additional element(s) in combination with the recited judicial exception. See MPEP 2106.05(a). In this case, reducing the computational complexity of determining subpopulations within genomic data through a principal component analysis amounts to an improved abstract idea, which is not an improvement to technology. While the step of performing the principal component analysis is performed by at least one hardware processor, this merely invokes computers as a tool to perform the analysis, and does not serve to improve the capabilities of a computer. Similarly, regarding the step of formulating the genomic data as a set of discrete-time real valued vector signals, this limitation is part of the recited abstract idea, and thus performing this step via at least one hardware processor and storing the resulting discrete-time real valued vector signals within a storage medium merely invoke computers as a tool to perform the abstract idea. 
Last, regarding the step of displaying the populating tree of the identified subpopulations by a user interface of the computer system, the courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate the recited judicial exception into a practical application. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Accordingly, using a computer to display the results of the abstract 

Last, Applicant remarks the “display device configured to display the population tree... comprising a diagram of the identified subpopulations…” renders claim 1 patent eligible because the display device acts in concert with the recited improved user interface and at least one hardware processor to transform large amounts of complex genomic data, and that the “descriptive characteristics of interpopulation similarities and dissimilarities” can notably reveal genomic regions of high heterogeneity within clonal and subclonal subpopulations, which may be instrumental in accurately diagnosing patients and designing effective targeted therapies (Applicant’s remarks at pg. 10, para. 2).
This argument is not persuasive. For the reasons discussed above, a display device configured to display the population tree does not integrate the recited judicial exception into a practical application of an improvement to computer technology. Furthermore, regarding whether the display containing descriptive characteristics of interpopulation similarities and dissimilarities reveals regions of high heterogeneity within clonal/subclonal subpopulations thereby adding in the diagnosis and designing of treatment therapies, this argument is not commensurate with the scope of the claims because the claims do not specify the displayed interpopulation similarities/dissimilarities or how they are used to diagnose and/or design targeted therapies. Furthermore, even if the claims did recite a step of analyzing the display to diagnose patients and/or design targeted therapies, these limitations would further recite a mental process and thus would not integrate the recited judicial exception into a practical application. For example, if a limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception .

Claim Rejections - 35 USC § 103
The rejection of claims 1-9 and 15 under 35 U.S.C. 103 as being unpatentable over Yin et al. (A measure of DNA sequence similarity by Fourier Transform with applications on hierarchical clustering, 2014, Journal of Theoretical Biology, 359, pg. 18-28) in view of Popic et al. (Fast and scalable inference of multi-sample cancer lineages, 2015, Genome Biology, 16(91), pg. 1-17; Pub. Date: 6 May 2015) and Mchardy et al. (US 2011/0280907 A1) in the Office action mailed 21 Sept. 2021 has been withdrawn in view of claim amendments and/or cancellations received 20 Dec. 2021.
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Yin et al. in view of Popic et al. and Mchardy et al., as applied to claim 3 above, and further in view of in view of Bloch et al. (US 2003/0097227 A1; cited in IDS; previously cited) and Sledge et al. (Finding the number of clusters in ordered dissimilarities, 2009, Soft Comput, 13, pg. 1125-1142; previously cited) in the Office action mailed 21 Sept. 2021 has been withdrawn in view of the cancellation of this claim received 20 Dec. 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (A measure of DNA sequence similarity by Fourier Transform with applications on hierarchical clustering, 2014, Journal of Theoretical Biology, 359, pg. 18-28; previously cited) in view of Popic et al. (Fast and scalable inference of multi-sample cancer lineages, 2015, Genome Biology, 16(91), pg. 1-17; Pub. Date: 6 May 2015; previously cited), Mchardy et al. (US 2011/0280907 A1; previously cited), and Bloch et al. (US 2003/0097227 A1; cited in IDS; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claims 1, 3, and 15, Yin et al. shows a method for clustering (i.e. identifying subpopulations) of DNA sequence data of species of primates (Abstract; Fig. 6) (i.e. constituents of at least on biological organism) comprising the following steps.
Yin et al. shows converting DNA sequence data (i.e. biological data) for consensus sequences from different primate species (i.e. biological data from a cohort of constituents of at least on biological organism) (Figure 6) into a set of vectors of discrete values (e.g. 0 or 1) (pg. 19, Col. 2, Par. 4).
Yin et al. shows performing a Discrete Fourier Transform (DFT) (i.e. frequency domain analysis) on the observed sequence data (e.g. the vector signals) to compile spectral properties of the data (pg. 20, Col. 1, Par. 1-3).
Yin et al. discloses associating the spectral properties of the DNA sequence with the constituents (Figure 6).
Yin et al. shows constructing phylogenetic trees from a distance metric (i.e. a similarity measure comprising a distance measure) to the DFT spectral data (i.e. the spectral properties of the vector signals) (pg. 21, Col. 1, Par. 2-3) to identify clusters (i.e. subpopulations) of primates (Figure 8), wherein identifying the subpopulations involves constructing a phylogenetic tree composed of roots and nodes (i.e. a population tree composed of parent-child pairs) of the different species of primates (i.e. the constituents).
Yin et al. shows forming a distance index based on the DFT distance metric (e.g. the similarity metric) denoting the distances between the nodes (i.e. the parent-child pairs) in the phylogenetic tree (Figure 8, e.g. distances between nodes represented in tree, wherein a higher distance represents more dissimilarity).
Yin et al. shows displaying a phylogenetic tree (i.e. population tree) of the identified subpopulations, including the DFT similarity measure between each species (i.e. inter-subpopulation similarities and dissimilarities, given high distances represent dissimilarity and low distances represent similarity) (Fig. 8).
Regarding claim 5, Yin et al. shows the spectral properties includes the power spectral density (pg. 20, Col. 1, Par. 1-2, eqn (2); Fig. 2).
Regarding claim 7, Yin et al. shows the generating the genomic data as a linear combination of the presence of particular nucleotides, including mutations (i.e. genomic events) (pg. 19, Col. 2, Par. 4; pg. 23, Col. 1, Par. 3; pg. 27, Col. 2, Par. 1).
Regarding claim 8, Yin et al. shows the genomic events are mutation data (pg. 23, Col. 1, Par. 3 to Col. 2, Par. 1; pg. 27, Col. 2, Par. 1; Fig. 2, e.g. number of point mutations).
Regarding claim 9, Yin et al. shows determining the power spectral density for each frequency, k, determined for each nucleotide position, n, including mutations (i.e. genomic event) (pg. 20, Col. 1, Par. 1-2, eqn (2); pg. 27, Col. 2, Par. 1; Fig. 2).

Yin et al. does not show the following limitations:
Regarding claims 1, 3, and 15, Yin et al. does not show generating a matrix comprising the set of discrete-time real valued vector signals that represent the cohort of the constituents of the at least one biological organism, wherein each column of the matrix comprises one of the discrete-time real valued vector signals and each row of the matrix comprises a region of a genome. Yin et al. further does not disclose a feature vector matrix containing the spectral properties of the vector signals. However, these limitations was known in the art, before the effective filing date of the claimed invention, as shown by Popic et al.
Regarding claims 1, 3, and 15, Popic et al. shows a method for identifying subpopulations within cancer samples (Abstract; Figure 1), which includes generating binary SNP profiles for a set of samples, partitioning the samples into groups, and then generating an n x s matrix for a group (i.e. a matrix representing biological data from a cohort), where n is the number of SNVs in the group and s is the number of represented samples, such that each column of the matrix represents the signal data for the n SNVs for sample s, and each row of the matrix represents a particular SNV (e.g. a region of the genome) (pg. 12, col. 2, para. 2).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the discrete-time real valued vector signals representing  biological data from a cohort of constituents of at least on biological organism shown by Yin et al. to have been stored in a matrix comprising the set of discrete-time valued vector signals, wherein each column of the matrix represents one of the discrete-time real valued vector signals and each row represents a region of a genome, as shown by Popic et al. (pg. 12, col. 2, para. 2; Table 1). Furthermore, the frequency domain analysis of Yin et al. data (pg. 20, Col. 1, Par. 1-3), being performed on said vector signals stored in the matrix of Popic et al. would also have resulted in a feature vector matrix containing the spectral properties of the vector signals, as claimed, given Yin et al. discloses the frequency domain analysis converts N observed data 

Regarding claims 1, 3, and 15, Yin et al. in view of Popic et al. does not show performing a principal component analysis on the genomic data to obtain principal components by linearly transforming each region of the genome represented in the matrix such that each row of the matrix is diagonalized in a transformed space, wherein said vector signals are composed of said principal components. However, Yin et al. shows the biological data is DNA sequence data (i.e. genomic data (Pg. 19, Col. 2, Par. 40), wherein generating the DNA sequence data includes formulating 
Regarding claims 1, 3, and 15, Bloch et al. shows a method for classifying biological elements, which can include DNA sequence data ([0030]-[0034]; 0039]), into functional families of DNA sequences with common regions (i.e. subgroups) (Abstract; [0045] and [0047])) by using principal component analysis (PCA) on vectors comprising numeric representations of the sequence data to reduce the dimensionality of the vectors before performing a data transformation ([0045]-[0047];[0050];[0083];[0088]-[0089]; FIGURE 5, #25), thereby obtaining vectors composed of the principal components. Bloch et al. further shows this reduction preserves functionally important features and is useful when dealing with a large database of indices ([0088]).
Further regarding, the limitation of linearly transforming each region of the genome represented in the matrix such that each row of the matrix is diagonalized in a transformed space in the PCA analysis, this limitation is inherent is Bloch et al as evidenced by Bretherton; Bretherton overviews principal component analysis (PCA), and discloses PCA inherently involves generating a covariance matrix of the original variables in the dataset (e.g. determining the covariance between genomic regions) (pg. 1, para. 1-3), and then diagonalizing the matrix to yield principal components comprising linear combinations of the variables (pg. 2, para. 2 to pg. 3, para. 1), such that each row of the original matrix representing the genomic regions is necessarily diagonalized in a transformed space during the principal component analysis, as claimed.
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have performed a principal component analysis on the matrix of genomic data, made obvious by Yin et al. and Popic et al. to obtain principal components denoting linear combinations of genome regions, shown by Yin et al., and vector signals 

Regarding claims 1, 3, and 15, Yin et al. does not explicitly show constructing the population tree comprises: identifying one of said constituents that is closest to a root of the population tree; iteratively applying the one or more distance measures to each of the vector signals to determine a distance from the root of the population tree for each of the vector signals; and iteratively selecting, based on the determined distance from the root of the population tree, the parent-child pairs of said constituents. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Mchardy et al. 
Further regarding claims 1, 3, and 15, Mchardy et al. shows a method for building a phylogenetic tree from DNA sequence data (Abstract), which includes identifying a root node as the sequence associated with the earliest sampling date/time ([0059]; claim 3), adding edges from the root node to all other nodes (claim 3), weighting each edge with a distance derived from a distance matrix between the biological sequences represented by the nodes connected by the edge (i.e. applying the distance measures to each sequence/vector signal to determine a distance from the root to each other sequence/vector signal) (claim 3), and selecting for each node (i.e. iteratively selecting) the incoming edge with the lowest weight (e.g. lowest distance), which shows selecting the parent-child pairs based on the distance from the root of the tree (claim 4). Mchardy et al. 
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Yin et al., Popic et al., and Bloch et al., to have constructed the phylogenetic tree according to the method shown by Mchardy et al., which includes identifying one of the constituents closest to a root of the population tree, iteratively applying one or more distance measures to each sequence to determine a distance from the root of the population tree for each sequence (e.g. each vector signal in Yin et al.), and iteratively selecting the parent-child pairs based on the determined distance (claims 3-4; [0059]). One of ordinary skill in the art would have been motivated to apply the method of McHardy et al. to the method of generating phylogenetic trees representing evolutionary relationships using large DNA sequences in Yin et al. (pg. 24, col. 2, para. 2 to pg. 25, col. 1, para. 1; Fig. 8; pg. 27, col. 1, para. 2)  to enable the generation of more realistic evolutionary relationships for phylogenetic trees of large datasets, as shown by Mchardy et al. ([0032]). This modification would have had a reasonable expectation of success because both Yin et al. and Mchardy et al. construct phylogenetic trees using DNA sequence information, such that the method of constructing phylogenetic trees of Mchardy et al. could be applied to the DNA sequence data of Yin et al.

Regarding claims 1, 3, and 15 Yin et al. does not explicitly show the method is implemented by at least one hardware processor, a non-transitory computer-readable medium storing instructions for performing the method, or that the formulated genomic data, matrix comprising the set of discrete-time real valued vector signals, and feature vector matrix are stored in and/or retrieved from a storage medium. Furthermore, Yin et al. does not explicitly show a user interface with a 
Regarding claims 1, 3, and 15, Yin et al. shows the method is implemented in MATLAB (pg. 21, Col. 1, Par. 2-3), includes constructing a phylogenetic tree, and shows benchmarking the processing time and memory resource of the method (pg. 27, Par. 2; Table 2), which requires a suitable computer with a processor, memory (i.e. a storage medium), and computer-readable medium storing instructions for performing the method and storing data for performing the method, in addition to a user interface for viewing the constructed phylogenetic tree.
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Yin et al., Popic et al., Bloch et al. and Mchardy et al, to be implemented by a computer including at least one hardware processor and stored on a computer-readable medium, to have stored and/or retrieved the formulated genome data, generated matrix, and feature vector matrix in or from, respectively, a storage medium, and to have displayed the population tree on a user interface coupled to the processor, as suggested by Yin et al. (pg. 21, Col. 1, Par. 2-3; pg. 27, Par. 2; Table 2). The motivation would have been combining prior art elements according to known methods to yield the predictable result of a computer implemented method, a computer-readable medium for performing the method, and a storage medium storing the generated matrix. Furthermore, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III. Therefore, the invention is prima facie obvious.

Regarding claims 2 and 4, by Yin et al., Popic et al., McHardy et al., and Bloch et al., as applied to claims 1 and 3 above, does not disclose the biological data includes proteomic data. However, Yin et al. discloses the discrete Fourier transform (DFT) can be used to study protein structures in 
Regarding claims 2 and 4, Bloch et al. shows a method for classifying biological elements, into functional families (i.e. subgroups) (Abstract) by analyzing protein sequence data (i.e. proteomic data) (Figure 5). Bloch et al. further discloses that analysis of protein sequence data can provide insights into function and lead to knowledge regarding biologically active sights of protein ([0045]-[0046]).
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Yin et al., Popic et al., McHardy et al., and Bloch et al., as applied to claims 1 and 3 above, to have further received biological data comprising proteomic data, as shown by Bloch et al. (Abstract; Figure 5). One of ordinary skill in the art would have been motivated to combine the method made obvious by Yin et al., Popic et al., McHardy et al., and Bloch et al., as applied to claims 1 and 3 above, with the method of Bloch et al. in order to have provided insights into function and lead to knowledge regarding biologically active sights of protein, as shown by Bloch et al. ([0045]-[0046]). This modification would have had a reasonable expectation of success, given Yin et al. only requires receiving the proteomic data, and does not require performing any specific analysis on said data, and regardless, because Yin et al. discloses the discrete Fourier transform (DFT) can be used to study protein structures in addition to DNA sequences (pg. 19, col. 1, para. 3). Therefore, the invention is prima facie obvious.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. in view of Popic et al., Mchardy et al., and Bloch et al., as applied to claim 3 above, and further in view of in view of Sledge et al. (Finding the number of clusters in ordered dissimilarities, 2009, Soft Comput, 13, pg. 1125-1142; previously cited). Any newly cited portion herein is necessitated by claim amendment.
Regarding claims 11, Yin et al. shows performing a clustering procedure similarity measures (i.e. dissimilarity indexes) to construct a phylogenetic tree (i.e. identify population subgroups) (pg. 21, Col. 1, Par. 2-3).
Regarding claim 11, Yin et al. in view of Popic et al., Mchardy et al., and Bloch et al., as applied to claim 3 above, does not show determining a total number of subpopulations by detecting a total number of distinct peaks of the dissimilarity index. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown Sledge et al.
Regarding claim 11, Sledge et al. shows a method for identifying a number of clusters for clustering methods (Abstract), which includes determining a number of clusters (i.e. a number of subpopulations) by representing dissimilarity metrics as histograms and detecting the number of peaks in the histogram (pg. 1131, Col. 2, Par. 2-3) and then partitioning the data into the determined number of clusters (pg. 2009, Col. 2, Par. 1). Sledge et al. further shows using the cluster count extraction has the potential to replace the need for human interpretation of the number of clusters (pg. 1141, Col. 2, Par. 2).
It would have been further prima facie obvious to have modified the clustering procedure of Yin et al., to have determined the number of clusters (i.e. subpopulations) by detecting a number of peaks of the dissimilarity index, as shown by Sledge et al. (pg. 1131, Col. 2, Par. 2-3), on the spectral properties shown by Yin et al. One of ordinary skill in the art would have been motivated to combine the methods of Yin et al. and Sledge et al. to replace the need for human interpretation of the number of clusters, as shown by Sledge et al. (pg. 1141, Col. 2, Par. 2). This modification would have had a reasonable expectation of success because Sledge et al. further shows the cluster identification method is domain independent and does not care if the objects are human gene sequences, measurements of iris petals, or the voting records of Congressmen (pg. 1127, Col. 1, Par. 2; Fig. 5 and pg. 1127, Col. 1, Par. 4, e.g. the grayscale intensity corresponds to dissimilarity values), and Yin et al. discloses uses a clustering method to identify groups within biological data (pg. 21, col. 1, para. 3); thus the method of identifying a number of peaks of Sledge prima facie obvious.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. in view of Popic et al., Mchardy et al., Bloch et al., and Sledge et al., as applied to claim 11 above, and further in view of Cutree (Cut a Tree into Groups of Data, 2011, R Documentation, Package stats, pg. 1; previously cited). Any newly recited portion herein is necessitated by claim amendment.
Regarding claim 13, Yin et al. shows the clustering procedure is performed on DFT similarity measures (i.e. the spectral properties) (pg. 21, Col. 1, Par. 2-3).
Regarding claim 13, Yin et al in view of Popic et al., Mchardy et al., Bloch et al., and Sledge et al., as applied to claim 3 above,  does not show employing said total number of distinct peaks as a height cutoff for the clustering procedure corresponding to the total number of subpopulations. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Cutree.
Further regarding claim 13, Yin et al in view of Popic et al., Bloch et al., and Sledge et al., as applied to claim 11 above, does not show performing the clustering procedure on a combination of said vector signals and said spectral properties. 
However, performing the clustering procedure on a combination of the vector signals and spectral properties is interpreted as a matter of design choice, and Applicant has not disclosed that this feature provides an advantage, is used for a particular purpose, or solves a stated problem when compared to performing the clustering procedure on the spectral properties determined from the vector signals, as shown by Yin et al. (pg. 19, Col. 2, Par. 4 to pg. 20, Col. 1, Par. 3; pg. 21, Col. 1, Par. 2-3). Therefore, performing the clustering procedure on the spectral properties determined from the vector signals, shown by Yin et al., would perform equally as well in identifying subpopulations of constituents of biological organisms, and such a modification fails to patentably distinguish over Yin et al.
Regarding claim 13, Cutree shows a method for cutting trees generated by a clustering procedure at a given height by taking as input the desired number of groups, k, corresponding to the number of group memberships (i.e. subgroups)(pg. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clustering procedure and tree construction made obvious by Yin et al., Popic et al., Mchardy et al., Bloch et al. and Sledge et al., by employing the total number of peaks of the dissimilarity index corresponding to the number of subpopulations of Sledge et al., as a height cutoff, as shown by Cutree et al. (pg. 1). One of ordinary skill in the art would have been motivated to combine the method of Yin et al., Popic et al., Mchardy et al., Bloch et la. and Sledge et al., with the method of Cutree et al., in order to apply the known technique of cutting a tree generated by a clustering method to yield the desired number of subgroups, as shown by Cutree et al. (pg. 1) to the phylogenetic tree constructed by a clustering procedure of Yin et al. (pg. 21, col. 1, para. 3; Fig. 8) and the number of subgroups determined using distinct peaks of Sledge et al. (pg. 1131, Col. 2, Par. 2-3), given these values are used as input into the method of Cutree (pg. 1, e.g. inputs of tree, and k desired groups), to have yielded the predictable result of a phylogenetic tree containing the determined number of subgroups, thus resulting in an improved phylogenetic tree with the appropriate number of subgroups. Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 20 Dec. 2021 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that Bloch’s disclosure of PCA is confined to paragraph 88 of the reference, which discloses that PCA can be employed to reduce the dimensionality of data vectors representing numeric vectors of amino acids without eliminating “functionally important features of the protein”, but the disclosure does not amount to teaching or suggestion of “performing a 
This argument is not persuasive. As discussed above, Yin et al. shows generating the DNA sequence data includes formulating each position of the DNA sequence (i.e. a region of the genome) in a vector (i.e. a linear combination of the genome regions) for each member of a cohort of constituents (pg. 19, Col. 2, Par. 4 to pg. 20, Col. 1, Par. 1; Fig. 6) and Yin et al. and Popic et al. make obvious a matrix storing the real valued vector signals from the cohort of constituents, as discussed above, such that the matrix includes rows and columns representing positions/regions in the DNA sequence and each individual in a cohort, respectively. While Yin et al. and Popic et al. do not disclose performing a principal component analysis on this matrix, Bloch et al. shows a method for classifying biological elements, which can include DNA sequence data ([0030]-[0034]; 0039], e.g. the analysis is not limited to protein sequences) into functional families of DNA sequences with common regions (i.e. subgroups) (Abstract; [0045] and [0047]),) by using principal component analysis (PCA) on vectors comprising numeric representations of sequence data to reduce the dimensionality of the vectors before performing a data transformation ([0045]-[0047];[0050];[0083];[0088]-[0089]; FIGURE 5, #25), thereby obtaining vectors composed of the principal components. Given the matrix made obvious by Yin et al. and Popic et al. has positions in the DNA sequence as variables, performing PCA on this data would result in a linear combination of such positions//regions. Furthermore, this argument does not take into account the newly cited evidentiary reference, Bretherton, which  discloses PCA inherently involves generating a covariance matrix of the original variables in the dataset (e.g. determining the .

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631              

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631